Citation Nr: 1728603	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO. 09-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities, excluding periods of temporary total evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Current jurisdiction resides with the Montgomery, Alabama RO. 

In November 2007, the Veteran filed a claim for individual unemployability due to service-connected diabetes mellitus, type II and posttraumatic stress disorder (PTSD). The medical evidence shows that on December 10, 2010, the Veteran underwent extensive debridement with amputation of his right third toe associated with diabetes mellitus, type II. A September 2011 rating decision granted service connection for amputation of the right third toe and assigned a temporary evaluation of 100 percent effective December 10, 2010 to January 31, 2011. A noncompensable evaluation was assigned from February 1, 2011. Entitlement to special monthly compensation based on housebound criteria being met was also granted from December 10, 2010 to February 1, 2011. Lastly, the Veteran's evaluation for diabetes mellitus, type II was increased from 20 percent disabling to 40 percent disabling effective December 2, 2010. 

In May 2014, the Veteran underwent surgery for a right below the knee amputation associated with diabetes mellitus, type II. A September 2014 rating decision granted service connection for right below the knee amputation and assigned a temporary evaluation of 100 percent effective May 6, 2014, the date of surgery, and assigned a 40 percent evaluation from August 1, 2014. Entitlement to special monthly compensation based on housebound criteria being met was granted from May 6, 2014 to August 1, 2014. As of August 1, 2014, the Veteran's combined disability rating is 90 percent. The Board notes that the AOJ has previously stated the issue as one of entitlement to TDIU prior to May 6, 2014. The January 2015 supplemental statement of the case (SSOC) states that the Veteran was granted a 100 percent evaluation effective May 6, 2014 and since entitlement to TDIU cannot be granted consecutively with a 100 percent evaluation, the issue of entitlement to TDIU is considered moot at that time. However, the 100 percent evaluation granted effective May 6, 2014 was temporary; effective August 1, 2014, the Veteran's combined disability rating has remained 90 percent. Therefore, entitlement to TDIU is not moot for any period on appeal excluding periods of temporary total evaluation. Accordingly, the issue has been recharacterized as stated on the cover sheet. 


FINDING OF FACT

The competent evidence of record shows that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2016). A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability. 38 C.F.R. § 4.16 (b) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16 (a) with a combined disability rating of at least 70 percent throughout the period on appeal. In that connection, the Board notes that the Veteran is currently service-connected for diabetes mellitus, type II with a 40 percent rating; right below the knee amputation associated with diabetes mellitus, type II with a 40 percent rating; PTSD with a 30 percent rating; bilateral upper extremity peripheral neuropathy associated with diabetes mellitus, type II with separate 10 percent ratings; right and left foot diabetic neuropathy associated with diabetes mellitus, type II with separate 10 percent ratings; diabetic retinopathy with cotton spot macular edema associated with diabetes mellitus, type II with a 10 percent rating,; right foot ulcer associated with diabetes mellitus, type II with a 10 percent rating; impotency associated with diabetes mellitus, type II with a noncompensable rating; and amputation right third toe associated with diabetes mellitus, type II with a noncompensable rating. 

An April 2008 VA general examination for individual unemployability reflects that the examiner determined that the Veteran's service-connected diabetes and bilateral upper extremity peripheral neuropathy do not render him totally unemployable for any physical and or sedentary labor. This opinion, however, only takes into account two of the Veteran's service-connected disabilities and does not effectively address the functional impairment, if any, the Veteran's other service-connected disabilities have on his ability to obtain and maintain substantially gainful employment. Additionally, since the April 2008 VA examination, the Veteran's disabilities have worsened, resulting in an increased evaluation for diabetes mellitus, type II and an amputation of the right third toe. The Veteran has also had VA examinations in January 2009 and March 2011 for PTSD and diabetes mellitus, type II respectively; however, no opinion or comment was provided on the functional effects of these disabilities on the Veteran's ability to secure or follow substantially gainful employment.

In June 2007, the Veteran underwent evaluation pursuant to his claim for Social Security Administration (SSA) disability benefits. At that time, the disability examiner stated that the Veteran's physical disabilities "keep him from working." Those physical disabilities were identified as diabetes mellitus, amputation of a toe, and diabetic neuropathy-all disabilities for which the Veteran is service connected. Further, in May 2017, in connection with an unrelated claim, the Veteran submitted an evaluation for "housebound status or permanent need for regular aid and attendance." In the evaluation, which was conducted in December 2016, a private physician reported that the Veteran was now a "bilateral amputee" who was unable to prepare his own meals or manage his medications and needed assistance with bathing and tending to his hygiene needs. The physician found that the Veteran was unable to leave his "home or immediate premises" without assistance and also required assistance with managing his financial affairs. 

After a review of the evidence of record, the Board notes that the Veteran has been unemployed since 2007. In light of the Veteran's educational and occupational background and the functional limitations described, the Board finds that the evidence supports that the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of the combined symptoms of his service-connected disabilities. In so finding, the Board looks in particular to the December 2016 private evaluation, which suggests not only that the Veteran's service-connected disabilities prevent him from participating in employment but also that he is unable to manage his own financial affairs or activities of daily living, as well as the June 2007 SSA evaluation that found the Veteran's physical disabilities "keep him from working."  

Accordingly, and resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


